Plaintiff's suit for a divorce was dismissed on an exception of no cause or right of action, and he has appealed from the judgment.
The judge a quo has not filed any written reasons, and the defendant has not appeared in this court either by argument or by brief, so that we are not informed upon what ground the judgment of dismissal was based. However, we have examined the allegations of the petition and are of the opinion they disclose a cause and right of action. These allegations, briefly stated, are that plaintiff and his wife lived separate and apart for about five months; that during said period defendant committed acts of adultery with various persons whose names are unknown to petitioner; that as the result of her said adulterous acts she contracted a venereal disease; that she also conceived a child of whom she was prematurely delivered; that plaintiff had no knowledge of said acts of his wife when their conjugal relations were resumed, and that as soon as he discovered her adultery and consequent pregnancy he refused to live with her any longer.
For the reasons assigned, the judgment appealed from is set aside, and it is now ordered that the exception of no cause or right of action filed by defendant be and the same is hereby overruled, and this case is remanded to the district court to be further proceeded with according to law. *Page 811